03/18/2020


uKIU NAL                                                                                     Case Number: DA 20-0128




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.                        FILED
                                            DA 20-0128
                                                                                   MAR i 8 2020
DUANE RONALD BELANUS,                                                                          nwd
                                                                                                oo
                                                                                  Sowen Greerne Court
                                                                                        Su Pre
                                                                                Glen< of of Montana
                                                                                   State
            Petitioner and Appellant,

      v.                                                                 GRANT OF EXTENSION

STATE OF MONTANA and TIM FOX,

            Respondents and Appellees.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until May 1, 2020, to prepare, file, and serve the Appellant's brief.

DATED this March 18, 2020



                                                                      Bowen Greenwood
                                                                      Clerk ofthe Supreme Court




c:     Duane Ronald Belanus, Timothy Charles Fox




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705